REDMANN, Judge.
The December 15 judgment refusing new trial recites that the application was taken under advisement on December 11 (rather than orally refused), and thus December 15 is the day from which appeal time runs. See Pepitone v. State Farm Mut. Auto. Ins. Co., 365 So.2d 1195 (La.App. 4 Cir. 1979).
That the order of appeal was not signed until the 31st day does not by itself defeat the suspensive appeal, Traigle v. Gulf Coast Alum. Corp., 399 So.2d 183 (La.1981) (reversing 391 So.2d 1290), although failure to file the suspensive appeal bond within 30 days may do so. See Home Ins. Co. v. Southern Specialty S. Co., 222 So.2d 649 (La.App. 4 Cir. 1969); but see Peters v. Life General Sec. Ins. Co., 393 So.2d 1286 (La. App. 1 Cir. 1980), writ refused 392 So.2d 1054 (and Justice Lemmon’s concurrence in refusal, id.).
Accordingly the motion to dismiss does not establish cause to dismiss this appeal as suspensive.
MOTION DENIED.